Case: 15-12278   Date Filed: 02/17/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12278
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:11-cv-00825-MHH



MICHAELENE TETTEH,

                                                             Plaintiff-Appellant,

                                   versus

WAFF TELEVISION,
RAYCOM MEDIA, INC.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (February 17, 2016)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and FAY, Circuit Judges.

PER CURIAM:
                Case: 15-12278       Date Filed: 02/17/2016       Page: 2 of 6


       Michaelene Tetteh worked as a sports anchor, reporter, and photographer for

WAFF Television and Raycom Media, Inc. (collectively “WAFF”). In that

capacity, Tetteh attended sports events, served as an on-air personality, and shot

footage using a camera that WAFF provided. In February 2009 Tetteh suffered an

injury while filming one such event when a basketball player crashed into her. As

a result of that injury, her physician imposed “lifting restrictions,” which prevented

her from lifting objects weighing over 5 pounds, and those restrictions extended to

the approximately 20-pound camera she ordinarily used on her assignments.

Tetteh informed WAFF of her injury and suggested that she could use a lighter

camera or have another photographer accompany her on assignments. WAFF

advised Tetteh that she could not return to work until she was able to carry the

camera it provided. When Tetteh eventually attempted to return to work, WAFF

informed her that she had been replaced and no other positions were available for

her.

       Tetteh brought this pro se lawsuit against WAFF, alleging disability

discrimination in violation of the Americans with Disabilities Act. 1 The magistrate

judge issued a report recommending that the district court grant summary judgment

in favor of WAFF on the ground that Tetteh was not a “qualified individual”


       1
          Tetteh asserted a number of other claims against WAFF and the district court granted
summary judgment in favor of WAFF on all of them. Tetteh appeals only the district court’s
grant of summary judgment with respect to her claim of disability discrimination.


                                               2
                Case: 15-12278       Date Filed: 02/17/2016       Page: 3 of 6


within the meaning of the ADA. Specifically, the magistrate judge found that

photography was an essential function of Tetteh’s employment and that she had

failed to show that reasonable accommodations were available that would have

rendered her able to perform that function. The district court adopted the report

and recommendation, and granted summary judgment against Tetteh. This is her

appeal. 2

       We review de novo a district court’s grant of summary judgment, viewing

the facts in the light most favorable to the non-moving party. Witter v. Delta Air

Lines, Inc., 138 F.3d 1366, 1369 (11th Cir. 1998). “Summary judgment is

appropriate if the record shows no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law.” Id. (quotation marks

omitted).

       The ADA prohibits covered employers from “discrimat[ing] against a

qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). “[T]o

establish a prima facie case of discrimination in violation of the ADA, the plaintiff

must prove that (1) she has a disability; (2) she is a qualified individual; and

(3) she was subjected to unlawful discrimination because of her disability.”

Morisky v. Broward Cty., 80 F.3d 445, 447 (11th Cir. 1996). Here, the parties

       2
         In conjunction with this appeal, WAFF has filed a motion to exclude additional
evidence that Tetteh included as an appendix to her reply brief. Because Tetteh did not introduce
that evidence to the district court, despite the opportunity to do so, we will not consider it on
appeal. WAFF’s motion to exclude that evidence is denied as moot.


                                               3
              Case: 15-12278     Date Filed: 02/17/2016    Page: 4 of 6


disagree about the second element, that is, whether Tetteh is a qualified individual

within the meaning of the ADA. A person is a “qualified individual” when she is

“able to perform the essential functions of the employment position that [s]he

holds or seeks with or without reasonable accommodation.” Reed v. Heil Co., 206
F.3d 1055, 1061 (11th Cir. 2000).

      Tetteh first contends that the district court erred in finding that video

photography was an essential function of her job. “Essential functions are the

fundamental job duties of the employment position.” Lucas v. W.W. Grainger,

Inc., 257 F.3d 1249, 1258 (11th Cir. 2001) (quotation marks omitted).

“Determining whether a particular job duty is an essential function involves a

factual inquiry to be conducted on a case-by-case basis.” Id. “[I]n conducting this

inquiry, consideration shall be given to the employer’s judgment and if an

employer has prepared a written description for the job, this description shall be

considered evidence of the essential functions of the job.” Id. (quotation marks

and alterations omitted).

      Here, the parties’ employment agreement explicitly provided that Tetteh’s

duties included “acting as Sports Anchor/Reporter/Photographer,” and Tetteh

acknowledges that the term “photographer,” as used in the television news

industry, encompasses a person who operates a video camera. More to the point,

Tetteh concedes that her “job duties . . . included carrying a video camera and



                                           4
              Case: 15-12278     Date Filed: 02/17/2016    Page: 5 of 6


shooting video footage.” In light of those facts, video photography was an

essential function of Tetteh’s job and that function necessarily required her to carry

a video camera.

      Tetteh next contends that even if video photography was an essential

function of her job, reasonable accommodations were available that would have

rendered her able to perform that function. Reasonable accommodations are

“[m]odifications or adjustments to the work environment, or to the manner or

circumstances under which the position held or desired is customarily performed,

that enable an individual with a disability who is qualified to perform the essential

functions of that position.” 29 C.F.R. § 1630.2(o)(1)(ii). The employee has “the

burden of persuading the [factfinder] that reasonable accommodations were

available.” Holbrook v. City of Alpharetta, 112 F.3d 1522, 1526 (11th Cir. 1997).

      Tetteh maintains that at least two reasonable accommodations were available

that would have rendered her able to perform video photography work. She first

argues that WAFF could have provided her with a lighter camera. That argument

fails. Although she had the opportunity to do so, Tetteh did not present the district

court with any credible evidence that another video camera was available that both

fell within her lifting restrictions and was compatible with WAFF’s broadcasting

equipment. Although she asserts that WAFF failed to research whether such a

camera existed, “[an employer’s] failure to investigate d[oes] not relieve [the



                                          5
              Case: 15-12278      Date Filed: 02/17/2016   Page: 6 of 6


employee] of h[er] burden of producing probative evidence that reasonable

accommodations were available.” Moses v. Am. Nonwovens, Inc., 97 F.3d 446,

448 (11th Cir. 1996). Accordingly, Tetteh has failed to show that WAFF could

have accommodated her disability by supplying a lighter video camera.

      Tetteh next argues that WAFF could have accommodated her disability by

having another photographer accompany her on assignments while she was

recovering from her injuries. That argument likewise fails. Even if WAFF could

have assigned another photographer to assist Tetteh, the ADA does not require an

employer “to reallocate job duties in order to change the essential functions of a

job.” Earl v. Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir. 2000) (quotation

marks omitted). Because Tetteh has not shown that reasonable accommodations

were available, she has failed to show that she was a qualified individual within the

meaning of the ADA. And because she has failed to show that she was a qualified

individual, her claim of disability discrimination fails. The district court therefore

correctly granted summary judgment against her.

      AFFIRMED.




                                           6